Citation Nr: 1536182	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1964 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was remanded in March 2011 and again in April 2014. The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).   

In September 2011, the Veteran testified at the RO at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

Also before the Board in April 2014 was the issue of service connection for bilateral hearing loss, which was remanded for additional development.  In a November 2014 rating decision, the Veteran was subsequently granted service connection for bilateral hearing loss.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Furthermore, in a March 2015 written statement, the Veteran wrote he was satisfied with this award and wished to end any further appeal of it.  


FINDINGS OF FACT

1.  As the Veteran served in the Republic of Vietnam during the Vietnam era, exposure to herbicides is presumed.

2.  A current eye disorder did not have its onset during active service or for many years thereafter, and it is not related to such service, to include presumed exposure to Agent Orange.  


CONCLUSION OF LAW

The criteria for service connection for an eye disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of an October 2008 letter which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disability on appeal, most recently in May 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Veteran was afforded a hearing before a Veterans Law Judge in September 2011.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service connection

The Veteran seeks service connection for an eye disorder which he asserts began during service and has been chronic since that time.  Additionally, the Veteran asserts that he incurred Bell's palsy during service, which impaired his ability to fully close his left eye, resulting in recurrent eye infections.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Next, the Board notes that the Veteran has verified service in Vietnam during his active duty period.  See 38 C.F.R. § 3.309(e).  Any Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

According to the service treatment records, the Veteran was without any abnormalities of the eyes and had 20/20 vision upon examination for service entrance in September 1964.  While in service, he was treated in February 1967 for conjunctivitis of the left eye.  He was given medication and did not return for further treatment.  In October 1969, he was treated for acute onset of Bell's palsy.  Paresis of the left hemifacial muscles below the eye was observed.  Microwave diathermy and facial massage were prescribed.  On service separation examination in April 1972, no abnormalities of the eyes were observed.  His vision was 20/20 bilaterally.  

Following service, the Veteran did not seek either compensation or treatment for a disorder of either eye until approximately 2006, many years after service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In an August 2010 clinical notation, a VA ophthalmologist diagnosed pterygium, not likely secondary to Bell's palsy.  The examiner found no evidence of residual signs of Bell's palsy at the present time.  No clinical evidence of blepharitis was observed, and the doctor concluded it was unlikely the Veteran's reading discomfort secondary to convergence insufficiency was due to military service.  

The Board further notes that while the Veteran's visual acuity has declined since service and he now wears prescription glasses, refractive errors such as myopia and astigmatism are not disabilities subject to VA disability compensation under 38 C.F.R. § 3.303(c).  

In a May 2014 VA examination report with a November 2014 addendum, a VA ophthalmologist again provided a medical opinion regarding a current eye disorder.  Upon review of the claims file, the VA doctor diagnosed a current visual disorder of blepharitis.  Regarding the etiology of this disability, the doctor opined that it was less likely than not this disorder was related to service, as this disease was not chronic and was not observed on prior VA examination in 2010.  The examiner also opined that the Veteran's in-service diagnosis of Bell's palsy did not cause or aggravate any current visual disorder, as he had no current clinical signs or symptoms of Bell's palsy.  

In support of his claim, the Veteran submitted a medical treatise article from the internet regarding Bell's palsy.  This article noted, among other conclusions, that possible residual effects of Bell's palsy include eye problems.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'."  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  Thus, the Board finds this evidence of lesser probative weight as compared to the opinion of a VA examiner who has both physical examined the Veteran and reviewed his full medical history.  

Thus, based on the totality of the record, the Board finds that the Veteran's current eye disorders did not have their onset during active service or for many years thereafter, and are not related to such service.  The competent evidence of record demonstrates that Veteran's current eye disorders are more likely than not unrelated to service and had their onset many years after service separation.  Moreover, while the Veteran did experience onset of Bell's palsy during service, this disorder did not result in any chronic residuals involving the Veteran's eyes, according to the VA examination report.  Although the Veteran was diagnosed with a single episode of conjunctivitis of the left eye in service, this episode appears to have been acute and transitory, as he did not seek subsequent treatment in service, no left eye disorder was noted at service separation, and he did not report any left eye disorder for many years thereafter.  

The Board further notes that while the Veteran has verified service in Vietnam and his exposure to herbicides therein is thus presumed, no current disorder of the eyes is recognized by VA as a presumptive disorder following herbicide exposure.  Additionally, the Veteran has not presented and the record does not reflect competent evidence of a nexus between herbicide exposure and any current eye disorder; thus, service connection on that basis is not warranted.  

The Board notes that a lay person is competent to give evidence about observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the present case, however, the Veteran is not competent to address etiology as such an opinion would require medical training and expertise, which he is not shown to possess. 

Accordingly, the Board finds that service connection for an eye disorder is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an eye disorder is denied.  



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


